Exhibit 10.22

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

 

Stock Option Award Agreement

 

 

You are hereby awarded this stock option (the “Option”) to purchase Shares of
Gevo, Inc. (the “Company”), subject to the terms and conditions set forth in
this Stock Option Award Agreement (the “Award Agreement”) and in the Gevo, Inc.
2010 Stock Incentive Plan (the “Plan”). A copy of the Plan is attached as
Exhibit A. Terms below that begin with capital letters have the special meaning
set forth in the Plan or in this Award Agreement.

This Award is conditioned on your execution of this Award Agreement within
twenty (20) days after the Grant Date specified in Section 1 below. By executing
this Award Agreement, you will be irrevocably agreeing that all of your rights
under this Award will be determined solely and exclusively by reference to the
terms and conditions of the Plan, subject to the provisions set forth below. As
a result, you should not execute this Award Agreement until you have carefully
considered the terms and conditions of the Plan and this Award, plus the
information disclosed within the attached Plan prospectus, and (ii) consulted
with your personal legal and tax advisors about all of these documents.

1.    Specific Terms.  Your Option has the following terms:

 

Name of Participant:

 

     Type of Option:   

¨ Incentive Stock Option (ISO)1

¨ Non-Incentive Stock Option (non-ISO)2

 

Grant Date:   

                    , 20    .

 

Expiration Date:   

     years after Grant Date, at 5:00 p.m. (E.D.T. or E.S.T., as applicable) on
the Expiration Date.

 

Exercise Price:   

U.S. $            .     per Share.

 

Number of Shares

subject to this Award:

                        .

Dividend Equivalent

Rights:

   Not applicable to this Award.

 

1

If you directly or indirectly own more than 10% of the voting power of all
classes of stock of the Company or of any Subsidiary, then the term of your ISO
cannot exceed 5 years and the exercise price must be at least 110% of the Fair
Market Value (100% for any other employee who is receiving ISO awards). Only
employees may receive ISOs.

 

2

The exercise price of a non-ISO must be at least 100% of the Fair Market Value
of the underlying Shares.



--------------------------------------------------------------------------------

Stock Option Award Agreement

Gevo. Inc.

2010 Stock Incentive Plan

 

Vesting:   

Your Award will vest in accordance with the following schedule: one-third (1/3)
of the Shares designated above shall vest on the first anniversary date of the
Grant Date and one thirty-sixth (1/36) of the Shares shall vest on each monthly
anniversary of the Grant Date thereafter (each a “Vesting Date”) such that all
of the Shares shall be fully vested on the third anniversary of the Grant Date,
provided that your Continuous Service has not ended before the particular
Vesting Date (subject to the terms of any employment or other agreement between
you and the Company).

 

Accelerated Vesting:   

You will become 100% vested in this Award if your Continuous Service ends due to
your Retirement, your death, your Disability, or your Involuntary Termination on
or within 12 months after a Change in Control (subject to the terms of any
employment or other agreement between you and the Company).

 

Recapture and

Recoupment:

  

Section 14 of the Plan shall apply re Termination, Rescission, and Recapture of
this Award.

 

Section 15 shall apply re: Recoupment of this Award; provided that the
three-year limitation shall not apply to the extent a longer period is required
by applicable law, rule, regulation or listing standard.

2.    Manner of Exercise.  Subject to the provisions of Section 7 below, this
Option shall be exercised in the manner set forth in the Plan, by using the
exercise form attached hereto as Exhibit B and delivering the full exercise
price for the Shares being purchased to the Company using the method(s) of
payment set forth on Exhibit B. The amount of Shares for which this Option may
be exercised is cumulative; that is, if you fail to exercise this Option for all
of the Shares vested under this Option during any period set forth above, then
any Shares subject hereto that are not exercised during such period may be
exercised during any subsequent period, until the expiration or termination of
this Option pursuant to Section 1 or Section 4 of this Award Agreement or the
terms of the Plan. Fractional Shares may not be purchased.

3.    Special ISO Provisions.  If designated as an ISO, this Option shall be
treated as an ISO to the extent allowable under Section 422 of the Code, and
shall otherwise be treated as a Non-ISO. If you sell or otherwise dispose of
Shares acquired upon the exercise of an ISO within 1 year from the date such
Shares were acquired or 2 years from the Grant Date, you agree to deliver a
written report to the Company within 10 days following the sale or other
disposition of such Shares detailing the net proceeds of such sale or
disposition.

4.    Termination of Continuous Service.  Subject to the terms of any employment
agreement between you and the Company (and/or any Affiliate) that is in effect
when your Continuous Service terminates, this Award shall be canceled and become
automatically null and void immediately after termination of your Continuous
Service for any reason, but only to the extent you have not become vested,
pursuant to the terms of Section 1 above, on or before your Continuous Service
ends.

5.    Designation of Beneficiary.  Notwithstanding anything to the contrary
contained herein or in the Plan, following the execution of this Award
Agreement, you may expressly designate a death beneficiary (the “Beneficiary”)
to your interest if any, in this Award and any underlying Shares. You shall
designate the Beneficiary by completing and executing a designation of
beneficiary agreement substantially in the form attached hereto as Exhibit C
(the “Designation of Death Beneficiary”) and delivering an executed copy of the
Designation of Death Beneficiary to the Company. To the extent you do not duly
designate a Beneficiary who survives you, your estate will automatically be your
Beneficiary.

6.    Restrictions on Transfer of Award.  Your rights under this Award Agreement
may not be sold, pledged, or otherwise transferred without the prior written
consent of the Committee, except as hereinafter provided.

 

Page 2 of 8



--------------------------------------------------------------------------------

Stock Option Award Agreement

Gevo. Inc.

2010 Stock Incentive Plan

 

7.    Taxes.  Except to the extent otherwise specifically provided in an
employment or consulting agreement between you and the Company (and/or any
Affiliate), by signing this Award Agreement, you acknowledge that you shall be
solely responsible for the satisfaction of any taxes that may arise pursuant to
this Award (including taxes arising under Sections 409A (regarding deferred
compensation) or 4999 (regarding golden parachute excise taxes), and that
neither the Company (or any Affiliate) nor the Administrator shall have any
obligation whatsoever to pay such taxes or to otherwise indemnify or hold you
harmless from any or all of such taxes. The Committee shall have the sole
discretion to interpret the requirements of the Code, including Section 409A,
for purposes of the Plan and this Award Agreement. The Company’s obligation to
issue Shares to you upon exercise of this Award is at all times subject to your
prior or coincident satisfaction of all required Withholding Taxes.

8.    Not a Contract of Employment.  By executing this Award, you acknowledge
and agree that (i) any person who is terminated before full vesting of an award,
such as the one granted to you by this Award Agreement, could claim that he or
she was terminated to preclude vesting; (ii) you promise never to make such a
claim; (iii) nothing in this Award Agreement or the Plan confers on you any
right to continue an employment, service or consulting relationship with the
Company (or any Affiliate), nor shall it affect in any way your right or the
Company’s right (or the right of any Affiliate) to terminate your employment,
service, or consulting relationship at any time, with or without Cause; and
(iv) the Company would not have granted this Award to you but for these
acknowledgements and agreements.

9.    Investment Purposes.  By executing this Award Agreement, you represent and
warrant that any Shares issued to you pursuant to your Option will be held for
investment purposes only for your own account, and not with a view to, for
resale in connection with, or with an intent in participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act of 1933, as amended (the “Securities Act”).

10.    Securities Law Prospectus and Restrictions.  By executing this Award
Agreement you acknowledge that you have received a copy of the Prospectus
describing the Plan. A copy of the Plan’s Prospectus is attached as Exhibit D.
Regardless of whether the offering and sale of this Option or Shares under the
Plan have been registered under the Securities Act or have been registered or
qualified under the securities laws of any state, the Company, in its sole
discretion, may impose restrictions upon the sale, pledge or other transfer of
such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act or the securities laws of any
state or any other law or to enforce the intent of this Award.

11.    Headings.  Section and other headings contained in this Award Agreement
are for reference purposes only and are not intended to describe, interpret,
define or limit the scope or intent of this Award Agreement or any provision
hereof.

12.    Severability.  Every provision of this Award Agreement and of the Plan is
intended to be severable. If any term hereof is illegal or invalid for any
reason, such illegality or invalidity shall not affect the validity or legality
of the remaining terms of this Award Agreement.

13.    Counterparts.  This Award Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but both such counterparts shall together constitute one and the
same instrument.

 

Page 3 of 8



--------------------------------------------------------------------------------

Stock Option Award Agreement

Gevo. Inc.

2010 Stock Incentive Plan

 

14.    Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address that the Company had for
you on its records. Each party may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Award Agreement. Any such notice shall be deemed to be given as of the date such
notice is personally or electronically delivered or two business days after such
notice is properly mailed.

15.    Binding Effect.  Except as otherwise provided in this Award Agreement or
in the Plan, every covenant, term, and provision of this Award Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective heirs, legatees, legal representatives, successors, transferees, and
assigns.

16.    Modifications.  This Award Agreement may be modified or amended at any
time, in accordance with Section 18 of the Plan and provided that you must
consent in writing to any modification that adversely and materially affects any
rights or obligations under this Award Agreement.

17.    Plan Governs.  By signing this Award Agreement, you acknowledge that you
have received a copy of the Plan and that your Award Agreement is subject to all
the provisions contained in the Plan, the provisions of which are made a part of
this Award Agreement and your Award is subject to all interpretations,
amendments, rules and regulations which from time to time may be promulgated and
adopted pursuant to the Plan. In the event of a conflict between the provisions
of this Award Agreement and those of the Plan, the provisions of the Plan shall
control.

18.    Governing Law.  The laws of the Delaware shall govern the validity of
this Award Agreement, the construction of its terms, and the interpretation of
the rights and duties of the parties hereto.

BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that this Award is made under and
governed by the terms and conditions of this Award Agreement and the Plan.

 

GEVO, INC. By:  

 

  Name:   Title: PARTICIPANT The undersigned Participant hereby accepts the
terms of this Award Agreement and the Plan. By:  

 

Name of Participant:  

 

 

Page 4 of 8



--------------------------------------------------------------------------------

Exhibit A

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

 

Plan Document

 

 

 

Page 5 of 8



--------------------------------------------------------------------------------

Exhibit B

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

 

Form of Exercise of Stock Option Award Agreement

 

 

Gevo, Inc.

[Company Address]

Attention:                                     

Dear Sir or Madam:

The undersigned elects to exercise his/her Option to purchase             
shares of Common Stock of Gevo, Inc. (the “Company”) under and pursuant to a
Stock Option Agreement dated as of             .

Delivered herewith is a certified or bank cashier’s or teller’s check and/or
shares of Common Stock owned by the undersigned, valued at the closing sale
price of the stock on the business day prior to the date of exercise, as
follows:

 

$                in cash or check $                in the form of             
shares of Common Stock, valued at $             per share $                Total

If applicable, the name or names to be on the stock certificate or certificates
and the address and Social Security Number of such person(s) is as follows:

Name:                                                                  
                                         
                                         
                                         
                                                         

Address:                                                                 
                                         
                                         
                                         
                                                      

Social Security Number                   
                                         
                                         
                                         
                                                                      

 

    Very truly yours,  

 

   

 

  Date     Optionee  

 

Page 6 of 8



--------------------------------------------------------------------------------

Exhibit C

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

 

Designation of Death Beneficiary

 

 

In connection with the Awards designated below that I have received pursuant to
the Gevo, Inc. 2010 Stock Incentive Plan (the “Plan”), I hereby designate the
person specified below as the beneficiary upon my death of my interest in such
Awards. This designation shall remain in effect until revoked in writing by me.

 

Name of Beneficiary:   

 

Address:   

 

Social Security No.:   

 

This beneficiary designation relates to any and all of my rights under the
following Award or Awards:

 

¨    any Award that I have received or ever receive under the Plan. ¨    the
             Award that I received pursuant to an Award Agreement dated
            ,          between myself and the Company.

I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.

 

Date:  

 

By:  

 

  Name of Participant

 

Sworn to before me this

 

     day of                      , 20    

 

 

 

 

Notary Public

County of                                  

 

State of                                 

 

 

Page 7 of 8



--------------------------------------------------------------------------------

Exhibit D

GEVO, INC.

2010 STOCK INCENTIVE PLAN

 

 

Prospectus describing the Plan

 

 